Case: 13-10634      Document: 00512597926         Page: 1    Date Filed: 04/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-10634
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

WILFORD RAY ELLIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:12-CR-106-1


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Wilford Ray Ellis
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Ellis filed a letter requesting more time to file a response
to the Anders brief, and he was given more time. However, he never filed a
response.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10634      Document: 00512597926   Page: 2   Date Filed: 04/16/2014


                                 No. 13-10634

      To the extent that Ellis’s pro se effort to withdraw his plea at sentencing
raises a claim of ineffective assistance of counsel, the record is insufficiently
developed; we therefore decline to consider it without prejudice to his right to
raise it on collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th
Cir. 2014). We have reviewed counsel’s brief, the relevant portions of the
record reflected therein, and Ellis’s initial letter. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2